     1
                                                                          - ~~" n'~'~ COURT
     2

     3                                      -                     M'~R 2moors
     4                                                     BYMT~L Q/STA
                                                      ..                   ~F CALIFpp~
                                                                                h r.,. IA

 5

 6
                                UNITED STATES DISTRICT COURT
 s                            CENTRAL DISTRICT OF CALIFORNIA
 9

10       ~ IJIVITED STATES OF AMERICA,                       Case No.        ~: 1 q -~ l~T `rd3B
11                            Plaintiff,
                                                             ORDER OF DETENTION
12
                 v.
13
         ~D ~!           Awl c ✓'P.~
14

15                            Defendant.
16

17                                                         I.
18           A.() On motion ofthe Government in a case allegedly involving:
19               1. O     a crime of violence.
20               2.() an offense with maximum sentence of life imprisonment or death.
21               3.() ~ a narcotics or controlled substance offense with maximum sentence
22                        often or more years.
23               4.() any felony -where the defendant has been convicted of two or
24                    more prior offenses described above.
25               5.() any felony that is not otherwise a crime of violence that involves a
26                    minor victim, or possession or use ofa firearm or destructive device or
27                        any other dangerous weapon, or a failure to register under 18 U.S.0
                          § 22$x.
                                ORDER OF DETENTION AFTfiR HEARING(18 U.S.C.§3142(1))
         CR-94                                                                                Page 1 of4
 1                                                    IV.
 2           The Court also has considered .all the evidence adduced at the hearing and the
 3           arguments and/or statements of counsel, and the Pretrial                     Services
 4           Reportlrecommendation.
                                                       ,i~
 5

 6           The Court bases the foregoing findings)on the following:
 7           A~~    As to flight rte: ~/'
                             S'u~t.`C~'W
 s                  ~
                    ' Lack of bail resources
 9                    ❑ Refusal to interview with Pretrial Services
10                    ❑ No stable residence or employment
11                      Previous failure to appeax or violations or probation, parole, or
12                       release
13                   a Ties to foreign countries
14                    ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
15                           .1~          Qn~ -~~~or~ ~~                 Q yr ~      ~D
16

17

18       B. O        As to danger:
19                   ❑ Nature ofprevious criminal convictions
20                   ❑ Allegations in present charging document
21                   ❑ Substance abuse
22                   ❑ Already in custody on state or federal offense
23                   ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
24

25

26

27       C. O        Defendant submitted to detention

28

                              ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))
     CR-94                                                                                Page 3 of4
  1                                                    VI.
 2            A.() The Court finds that a serious risk exists that the defendant will:
  3                 1.()obstruct or attempt to obstruct justice.
  4                 2.()attempt to/( )threaten, injure or intimidate a witness or juror.
 5            B. The Court bases the foregoing findings)on the following:
 6

 7

 8

 9

.10

11                                                    VII.
12            A. IT IS TI-~REFORE ORDERED that the defendant be detained prior to trial.
13        B. IT IS FURTHER ORDERED that the defendant be committed to the custody
14              of the Attorney General for confinement in a corrections facility separate, to
15              the extent practicable, from persons awaiting or serving sentences or being
16              held in custody pending appeal.
~~        C. IT IS FURTHER ORDERED that the defendant be afforded .reasonable
18              opportunity for private consultation with counsel.
19        D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States or
20              on request of any attorney for the Government, the person in charge of the
21              corrections facility in which the defendant is confined deliver the defendant
22              to a United States marshal for the purpose of an appearance in connection
23              with a court proceeding.
24    DATED: `3 f,~i~ ~,(v~(t
25                                                                              Cp..~~-----~
26                                                 ALEXANDER . MacKINNON
                                                   UNITED STATES MAGISTRATE JUDGE
27

28

                               ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(i))
      CR-94                                                                                    Page 4 of4
